Opinion issued December 3, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00528-CV
                             ———————————
                     ATLAS GULF-COAST, INC., Appellant
                                         V.
    ROBERT E. STANFORD AND DOROTHY STANFORD, Appellees


                      On Appeal from the 21st District Court
                           Washington County, Texas
                          Trial Court Case No. 33574


                           MEMORANDUM OPINION

        Appellant, Atlas Gulf-Coast, Inc., has filed an agreed motion to dismiss the

appeal. No opinion has issued. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as

moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2